Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 05/13/2019 and 03/19/2020, have been considered.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest:

    PNG
    media_image1.png
    574
    536
    media_image1.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooishi (US Pat. 8,888,361) teaches “a calorific value measuring system” through “temperature measuring element.”  Bonne et al. (WO 1993/008457 A1).  Ooishi (EP 1,947,450 A1).  Božiková, Monika & Hlaváč, Peter “Thermal Conductivity and Thermal Diffusivity of Biodiesel And Bioethanol Samples. Acta Technologica Agriculturae. 16. 10.2478/ata-2013-0023. 2013”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROY Y YI/Primary Examiner, Art Unit 2852